Citation Nr: 0912196	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Sister


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to June 
1972.  He served in Vietnam from April 1971 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folders.

These matters were before the Board in December 2007 and were 
remanded for further development.


FINDINGS OF FACT

1.  The Veteran did not have combat service, and his alleged 
in-service PTSD stressors are not corroborated by service 
records or other credible supporting evidence.

2.  The Veteran does not have a right shoulder disability 
that is etiologically related to his period of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.102, 4.125(a) (2008).

2.  A right shoulder disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.102 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
PTSD and a right shoulder disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability rating and effective date elements 
of a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letters 
mailed in August 2003, September 2003, March 2006, and March 
2008.  Although the Veteran was not provided complete notice 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that, following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that service treatment and personnel 
records have been obtained, as well as pertinent VA medical 
records.  Moreover, the Veteran has been afforded an 
appropriate VA examination in response to his right shoulder 
claim.

In March 2008, the RO submitted details provided by the 
Veteran of his claimed stressor of witnessing a soldier being 
blown up by a grenade to The U.S. Army and Joint Service 
Records Research Center (JSRRC).  JSRRC responded that the 
Veteran's claimed stressor could not be researched without 
more specific information.  In an October 2008 letter, the RO 
informed the Veteran that his claimed stressor could not be 
verified and that, in order to corroborate the stressor, he 
needed to provide more specific details, including the 
completion of a PTSD questionnaire.  There is no indication 
that the Veteran responded to the letter.

In light of the above, there is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the Veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event (1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and (2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

PTSD

Service treatment records do not reflect complaints of or 
treatment for PTSD or any other psychiatric disorder.  On 
April 1972 separation examination, the Veteran was noted to 
have had a normal psychiatric evaluation, and no PTSD was 
noted.  In June 1972, the Veteran signed a statement 
indicating that his medical condition had not changed since 
his last separation examination.

Service personnel records indicate that the Veteran served in 
Vietnam from April 2, 1971 through January 29, 1972, and 
that, during his period of service in Vietnam, his principal 
duty was as a light vehicle driver.  They do not indicate 
that the Veteran received any combat-related awards.

The Veteran listed his claimed in-service stressors in a 
statements received by VA in December 2005 and March 2006.  
In these statements, the Veteran indicated that, on his first 
day in Vietnam, on April 1, 1971 at Nha Trang Air Base, the 
commercial aircraft in which he arrived was under rocket 
attack during the night landing, they were required to come 
off the plane with guns loaded, and he felt fear for his 
life.  The Veteran also indicated that, on June 16, 1971, he 
was on guard duty and witnessed another soldier killed by a 
grenade.  He also stated that in Cam Rahn Bay, in July 1971, 
there was a fire fight for which he felt responsible, where 
enemy soldiers attempted to steal ropes from ships in the 
harbor, the Veteran fired warning shots, and then the rest of 
his patrol opened fire and killed the enemy soldiers.  He 
furthermore stated that, several times while on convoy duty 
from Tuy Hoa Army Post, he was attacked; he stated that he 
was often on convoy duty, on search and destroy missions.  
The Veteran furthermore claimed that from July to September 
1971 he was detailed to an infantry unit where there was 
fighting and killing, during which time he was always on 
guard and could not sleep; during this time, he was in Buon 
Me Thuot, Pleiku, Qui Nhon, Boung Long, and Da Lat.

VA treatment records indicate psychiatric treatment from May 
2004 to May 2007.  May 2007 VA treatment records indicate a 
diagnosis of PTSD.

At his October 2007 Board hearing, the Veteran indicated 
that, during his service in Vietnam from April 1971 to 
January 1972, the Veteran was a light vehicle driver and a 
gunner.  He also testified that he had convoy duty, that his 
convoys were attacked about a dozen times, and that his 
vehicle was hit by small arms fire.  He furthermore testified 
that he witnessed a soldier blown up by a grenade as a result 
of another soldier trying to play a prank.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for PTSD.  The medical records indicate a current 
diagnosis of PTSD.  However, the record does not reflect that 
the Veteran engaged in combat, and the Veteran's alleged 
stressors are not corroborated by service records or other 
credible supporting evidence.

The Veteran's service personnel records do not indicate that 
the Veteran engaged in combat.  Furthermore, the Veteran's 
claimed stressors have not been verified through unit records 
or other such service records.  In this regard, the Board 
notes that the Veteran has not supplied VA with information 
sufficient to verify his claimed stressors through a unit 
records search by JSSRC, and that, although the RO sent the 
Veteran a letter informing him that in order to corroborate 
his claimed stressor he needed to provide more specific 
details of the stressor, including the completion of a PTSD 
questionnaire, the Veteran did not provide any additional 
information.  Moreover, there is no other corroborating 
evidence of the Veteran's claimed stressors from any other 
source.

In short, the only evidence of the occurrence of the 
Veteran's claimed stressors is the Veteran's own statements.  
As the record contains no indication of combat service, and 
the Veteran's alleged stressors are not corroborated by 
service records or other credible supporting evidence, the 
Board finds that the evidence of record preponderates against 
the Veteran's service connection claim.  Accordingly, service 
connection for PTSD is not warranted.

A Right Shoulder Disability

In the instant case, service treatment records do not reflect 
complaints of or treatment for any right shoulder problems, 
or any treatment resulting from an automobile accident.  On 
April 1972 separation examination, the Veteran was noted to 
have had a normal clinical evaluation of the upper 
extremities, and no right shoulder problem was noted.  In 
June 1972, the Veteran signed a statement indicating that his 
medical condition had not changed since his last separation 
examination.

Beginning in September 2005, VA treatment notes indicate that 
the Veteran reported a history of osteoarthritis of the 
shoulder and complained of right shoulder pain.  The Veteran 
reported that the right shoulder had never felt the same 
since Vietnam, and he was diagnosed as having osteoarthritis 
of the shoulder.

During his Board hearing in October 2007, the Veteran 
testified that he injured his right shoulder in service when 
he flipped his truck.  He also testified that he was treated 
for the injury at the Army clinic in Vietnam, that he was 
given medication, and that the shoulder improved over the 
course of three months.  He furthermore testified that he 
currently received treatment for his shoulder, and that his 
shoulder caused him pain when he used it. 

The Veteran was afforded a VA examination in December 2008.  
On examination, the Veteran reported that, while stationed in 
Vietnam in 1970, he turned over a truck, injured his right 
shoulder, was examined by a medic, and was sent back to duty.  
He also reported that the shoulder pain continued after 
discharge and had increased in intensity, so that he had to 
stop working in 1983 due to shoulder pain, as he was doing 
heavy lifting and warehouse work.  Physical examination of 
the right shoulder reveled that there was no tenderness in 
the acromioclavicular joint and no muscular tenderness.  
Flexion and abduction were 0 to 180 degrees without pain, 
adduction was 0 to 30 degrees without pain, he could touch 
his left scapula adducting his shoulder, and he had 0 to 90 
degrees of internal rotation and external rotation without 
pain.  With motion repeated 3 times, there was no change in 
range of motion, coordination, fatigue, weakness, endurance, 
or pain level.  X-ray showed mild degenerative joint disease 
(DJD) of the glenohumeral joint.  The Veteran was diagnosed 
as having strain of the right shoulder, healed, and DJD of 
the right shoulder.  The VA examiner noted that there were no 
records of the Veteran's claimed injury, and that his 
examination was normal.  He opined that, with no records of 
an injury and a normal examiation, it was less likely than 
not that the current shoulder pain was related to the truck 
accident in 1970.  The examiner opined that the DJD of the 
shoulder represented wear and tear of the aging process.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for a right shoulder disability.  

There is no indication of any in-service injury to the right 
shoulder.  Service treatment records do not reflect 
complaints of or treatment for any right shoulder problems, 
or any treatment resulting from an automobile accident.  On 
separation examination, the Veteran was noted to have had a 
normal evaluation of the upper extremities, and no right 
shoulder problem was noted.  Also, there is no indication of 
any medical treatment for right shoulder complaints until 
September 2005.

Furthermore, the opinion of the December 2008 VA examiner 
indicates that the Veteran's right shoulder disability, 
diagnosed as DJD of the shoulder, likely represents wear and 
tear of the aging process rather than the result of an in-
service shoulder injury.  There is no medical opinion or 
other competent medical evidence of record establishing a 
medical nexus between any current right shoulder disability 
and the Veteran's period of service.

The Board acknowledges the Veteran's assertions that he 
injured his right shoulder in service when he flipped his 
truck, and that the injury resulted in a current right 
shoulder disability.  However, in light of the lack of any 
record of in-service shoulder injury, the lack of right 
shoulder medical treatment until more than 30 years after the 
Veteran's period of service, and the opinion of the December 
2008 VA examiner, the Board finds that the evidence 
preponderates against the Veteran's service connection claim.  
Accordingly, service connection for a right shoulder 
disability is not warranted.




ORDER

Service connection for PTSD is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


